 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
        JEROME CEASAR ALVERTO,
10                                                       CASE NO. 3:18-CV-05573-RJB-DWC
                               Plaintiff,
11                                                       ORDER
                 v.
12
        MARGARET GILBERT,
13
                               Defendant.
14
            Plaintiff Jerome Ceasar Alverto, proceeding pro se and in forma pauperis, filed this
15
     Complaint under 42 U.S.C. § 1983. Dkt. 6. Presently before the Court are Plaintiff’s Motion to
16
     Supplement the Record (“Motion to File Signature Page”) (Dkt. 25); Plaintiff’s Motion for
17
     Extension of Time to File the Enclosed and Updated Corrected Information (“Motion for
18
     Extension of Time”) (Dkt. 31); Plaintiff’s Motion to Supplement the Record (“Motion to
19
     Supplement”) (Dkt. 32); and Plaintiff’s Motion for Leave to File Extended Surreply (“Motion to
20
     File a Surreply”) (Dkt. 33). Also pending in this matter is Defendants’ Motion for Summary
21
     Judgment. Dkt. 18.
22
            After considering the motions and relevant record, the Motion to File Signature Page
23
     (Dkt. 25) is granted. The Motion for Extension of Time (Dkt. 31) is granted-in-part, and the
24


     ORDER - 1
 1 Motion to Supplement (Dkt. 32) is granted. Lastly, the Motion to File a Surreply (Dkt. 33) is

 2 denied. The Clerk is directed to re-note Defendants’ Motion for Summary Judgment (Dkt. 18)

 3 for consideration on May 10, 2019.

 4          I.      Motion to File Signature Page (Dkt. 25)

 5          On March 18, 2019, Defendants filed the Motion for Summary Judgment. Dkt. 18. On

 6 April 2, 2019, Plaintiff filed a Response to the Motion for Summary Judgment. Dkt. 24. With the

 7 Response, Plaintiff filed a Declaration. See id. at pp. 24-37. On April 4, 2019, Plaintiff submitted

 8 the Motion to File Signature Page. Dkt. 25. Plaintiff maintains that he misplaced the signature

 9 page when filing the Response and seeks to add the signature page to the Declaration. See id.

10 Defendants do not oppose Plaintiff’s request. Dkt. 30. Accordingly, the Motion to File Signature

11 Page (Dkt. 25) is granted. The Court will consider the signature page as part of the record when

12 deciding Defendants’ Motion for Summary Judgment.

13          II.     Motion for Extension of Time (Dkt. 31), Motion to Supplement (Dkt. 32), and
                    Motion to File Surreply (Dkt. 33)
14
            On April 18, 2019, Plaintiff filed the Motion for Extension of Time. Dkt. 31. In the
15
     Motion for Extension of Time, Plaintiff requests leave of Court to file (1) supplemental pages to
16
     his Response, as set forth in the Motion to Supplement (Dkt. 32); and (2) a surreply to
17
     Defendants’ Reply, as set forth in the Motion to File a Surreply (Dkt. 33). See Dkt. 31, p. 3. For
18
     the reasons set forth below, the Motion for Extension of Time (Dkt. 31) is granted-in-part.
19
            A. Motion to Supplement (Dkt. 32)
20
            In the Motion to Supplement, Plaintiff requests an extension of time to file amended
21
     pages to his Response to Defendants’ Motion for Summary Judgment. See Dkt. 32; see also Dkt.
22
     31. Plaintiff asserts he did not receive a deposition transcript Defendants filed with the Motion
23
     for Summary Judgment until after Plaintiff filed the Response. See Dkt. 32. As such, Plaintiff
24


     ORDER - 2
 1 requests the Court grant him an extension of time to allow him to file amended pages to his

 2 Response to the Motion for Summary Judgment. See id.; see also Dkt. 32. Specifically, Plaintiff

 3 seeks to “supplement” pages in his Response “with corrections” by adding citations to the

 4 deposition transcript he maintains he previously could not access. Dkt. 32, pp. 1-2; see also id. at

 5 pp. 4-8. Defendants oppose Plaintiff’s Motion to Supplement, asserting the record does not

 6 indicate anyone deprived Plaintiff of his access to the deposition transcript. Dkt. 32, pp. 2-3.

 7 Further, Defendants argue Plaintiff’s “filings are an attempt” to get “the last word” on the

 8 Motion for Summary Judgment. Id. at p. 3.

 9          After reviewing the record, the Court finds Plaintiff, in the Motion to Supplement, merely

10 seeks to add deposition transcript citations to the content he already filed in the Response.

11 Compare Dkt. 24, pp. 28, 30, 32, 35, and 36 with Dkt. 32, pp. 4-8. As Plaintiff is not altering the

12 content of the Response, the Court finds the interests of justice require granting the Motion to

13 Supplement. Thus, the Motion to Supplement (Dkt. 32) is granted. The Court will consider the

14 pages submitted with the Motion to Supplement (Dkt. 32, pp. 4-8) when deciding Defendants’

15 Motion for Summary Judgment.

16          As Plaintiff is granted leave to file amended pages into the record, the Court, in an

17 abundance of caution, will allow Defendants to file a supplemental reply to the Motion for

18 Summary Judgment on or before May 10, 2019.

19          B. Motion to File a Surreply (Dkt. 33)

20          Lastly, in the Motion to File a Surreply, Plaintiff requests leave of Court to file a surreply

21 to Defendants’ Reply regarding the Motion for Summary Judgment. Dkt. 33; see also Dkt. 31.

22 Plaintiff likewise seeks to file a declaration in support of the surreply. See Dkt. 33-2. Defendant

23 opposes Plaintiff’s Motion to File a Surreply, contending the surreply “simply responds to

24


     ORDER - 3
 1 Defendants’ [R]eply” and “is not aided by ‘new’ information” from the deposition transcript.

 2 Dkt. 34, p. 3.

 3          Pursuant to Local Rule CR 7(g)(2), surreplies are “strictly limited” to requests to strike

 4 material contained in or attached to a reply brief. “Extraneous argument or a surreply filed for

 5 any other reason will not be considered.” Id; see also Herrnandez v. Stryker Corp., 2015 WL

 6 11714363, at *2 (W.D. Wash. Mar. 13, 2015).

 7          Here, Plaintiff seeks to file a surreply to respond to content contained in Defendants’

 8 Reply to the Motion for Summary Judgment. See Dkt. 33-1. Though Plaintiff briefly states he did

 9 not timely receive the deposition transcripts, see Dkt. 33-1, p. 3, the content of the surreply

10 contains extraneous argument responding to Defendants’ Reply. See Dkt. 33-1. Because Plaintiff

11 does not seek to strike material contained in or attached to Defendants’ Reply, Plaintiff’s Motion

12 to File a Surreply (Dkt. 33) is denied. The Court will not consider the surreply or the attached

13 declaration when deciding Defendants’ Motion for Summary Judgment.

14          III.    Conclusion

15          The Motion to File Signature Page (Dkt 25) is granted. The Motion for Extension of

16 Time (Dkt. 31) is granted-in-part. Further, the Motion to Supplement (Dkt. 32) is granted. Lastly,

17 the Motion to File a Surreply (Dkt. 33) is denied.

18          Defendants may file a supplemental reply to the Motion for Summary Judgment on or

19 before May 10, 2019. The Clerk is directed to re-note Defendants’ Motion for Summary

20 Judgment (Dkt. 18) for consideration on May 10, 2019.

21          Dated this 6th day of May, 2019.


                                                          A
22

23
                                                          David W. Christel
24                                                        United States Magistrate Judge



     ORDER - 4
